DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed March 2, 2022.  Applicant’s amendment amended independent claims 1, 8, 15, and canceled claims 2, 9, 16.  Currently Claims 1, 3-8, 10-15 and 17-20 are pending.  The instant application is a continuation of application no. 15473968, now U.S. Patent No. 10346917 and application no. 16430220, now U.S. Patent No. 10789648. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 3-8, 10-15 and 17-20 in the previous office action under 35 U.S.C. 101 is maintained.
	The Double Patenting rejections of claims 1, 3-8, 10-15 and 17-20 in the previous office action is maintained.
The 35 U.S.C. 103(a) rejections of claims1, 3-8, 10-15 and 17-20 in the previous office action is maintained.



Response to Arguments
Examiner acknowledges Applicant’s willingness to filed terminal disclaimers to overcome the Double Patent rejections.  

Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated categories of abstract ideas (Remarks:  Pages 9-11, 14; i.e. the claims are directed to analyzing of the quality of an order and display order quality via a graphical display), the claims are similar to Trading Technologies International (Remarks:  Last Paragraph, Page 11), the claims integrate the abstract idea into a practical application (Remarks:  Last Two Paragraphs, Page 12; Paragraph 1, Page 13), the claims are similar to Core Wireless (Remarks:  Last Paragraph, Page 13), the claims recite significantly more than the abstract idea (Remarks:  Paragraph 1, Page 15).

In response to Applicant’s argument that the claims are not directed to one of the enumerated groupings/categories of abstract ideas, the examiner respectfully disagrees.
The claims are clearly directed to providing financial market traders with information to assist them in trading financial instruments, more specifically calculating and displaying price performance or quality information related to a market instruments.  The focus is clearly on improving a human user’s ability/effectiveness/success in trading stocks, bonds or other financial market instruments wherein financial instrument trading is both old, very-well known fundamental economic practice (e.g. the NYSE was founded in 1792) as well as directed to organizing human activity (i.e. assisting a human trader to understand the quality (low quality) of a financial market instrument order/trade).


In response to Applicant’s argument that the claims are similar to the 2017 non-precedential Federal Circuit decision in Trading Technologies and are therefore patent eligible under 35 U.S.C. 101 the examiner respectfully disagrees.
Initially it is noted that the court writes: “It is not disputed that the TTI System improves the accuracy of trader transactions, utilizing a software implemented programmatic [method]. For Section 101 purposes, precedent does not consider the substantive criteria of patentability. For Section 101 purposes, the claimed subject matter is “directed to a specific improvement to the way computers operate,” Enfish, for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” Id.
It is noted that the instant application fails to recite a specific a graphical user interface that imparts a specific functionality to a trading system, i.e. not directed to a specific implementation of a solution to a problem in the software arts as is the case in the non-precedential court decision in Trading Technologies.
In sharp contrast the claims at best disclose a performing a mathematical calculation to determine and then display a quality rating for an order.  This is very different from the trading system graphical user interface claimed in Trading Technologies which created a specific Graphical-User-Interface design and operational software that helps traders buy and sell stock more quickly and more accurately. See U.S. Patents No. 6,772,132 and No. 6,766,304.
The independent claims do not recite a technical solution to a technical problem technical problem because the problem disclosed in the patent is that traders need additional information on a 
Accordingly, the claims are not similar to Trading Technologies and are not patent eligible under 35 U.S.C. 101.

In response to Applicant’s argument that the claims integrate the abstract idea into a practical application and recite significantly more than the abstract idea the examiner respectfully disagrees.
The claims are directed to a well-known business practice – calculating quality of financial trades/orders – in this quality of an order by comparing performance price or quality rating.  While the claims may represent an improvement to the business process of indicating analyzing financial order quality they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see 
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor, memory and graphical user interface/graphical display.  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional implementation of applicant’s analysis of financial order quality/price performance in the general field of trading analytics and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.

Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayol Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that 
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea are the  “processor, memory, graphical display i.e., generic computer components. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s arguments that the claims are similar to Core Wireless, the examiner respectfully disagrees.
In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. Finding the claims eligible, the court compared the improved user interface in the patent claims to the improved systems claimed in Enflsh, Thales, Visual Memory, and Finjan.
The instant application merely recites displaying a calculated quality of an order via a graphical display.  The claims do not recite a mobile device or contain precise language delimiting the type of data to be displayed and how to display it, that results in improving upon conventional user interfaces to increase the efficiency of using mobile devices as is the case in Core Wireless.
.

Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the prior art of record fails to recite that the market information is a combination of real-time and historic market information comprising bid or ask or mid-point price quotes of one or market instruments (Remarks:  Last Paragraph, Page 15; Paragraph 1, Page 16).
Initially it is noted that combining historical and real-time market information, especially as part of a financial instrument (e.g. stock trader) display is old and very well known.  Support for this old and well-known fact can be found in at least the following reference(s): Keida et al., U.S. Patent Publication No. 20070005481 (Abstract; Claims 1, 5, 6, 8; Figures 2-10, 21, 23); Brandes et al., U.S. Patent Publication No. 20100125534 (Claims 1, 6, 9; Figures 5, 11D); Claims 1, 7, 19, 23; Column 22, Lines 1-12; Column 26, Lines 63-68); Warsaw et al., U.S. Patent Publication No. 20060080215 (Claims 1, 5, 12, 13).
Additionally, it is noted that bid OR ask OR mid-point price quotes are very old, very well-known and widely provided real-time and/or historical market instrument data.  One skilled in the art would have readily understood and be instantly capable of obtaining and displaying such market instrument information.  Support for this old and well-known fact can be found in at least the following reference(s):  Jonsson (2016); Measuring Best Execution (Figure Page 2; Figures 2, 3), Kissel, The Science of Algorithmic Trading – Chapter 3 (2014) (Best Execution, Page 88, Spreads Page 90, Trading Performance Pages 105, 106, Z-Score Pages 112, 113); Mather et al., U.S. Patent Publication No. 20070265954 (Claims 16, 20, 26); Gilboy, U.S. Patent Publication No. 20070150407 (Claims 1, 10; Figures 5-7); Keida et al., U.S. Patent Publication No. 20070005481 (Claims 1, 5, 6; Figures 2-10); Kemp et al., 
Further is it noted that the received market information is not actually used in the body of the claims – the data is merely received.  The claims do not positively recite that the received market information is utilized calculate the quality rating or even displayed via the graphical display.  As such the specific marketing information received (e.g. bid, ask, mid-point) merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.
Doherty discloses a system and method comprising a combination of and historic market information comprising bid OR ask OR midpoint price quotes for ONE or more of the market instruments during the trading period (Paragraphs 23, 27, 33, 83; Figure 1, e135, 140; Figure E919d).
While combining real-time and historic market instrument information is old and very well-known (see discussion above), Doherty does not disclose combining real-time and historic information as claimed.
Shapiro et al., from the same field of trading/order execution, also discloses a system and method wherein the market information is a combination of real-time and historic marketing information and wherein the market information comprises bid OR ask OR midpoint price quotes for ONE or more of the market instruments during the trading period (Paragraphs 13, 18, 104, 118, 137, 141).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting over claim1-14 of U.S. Patent No. 10346917 (application no. 15473968) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claims are rejected over independent claims 1-20 of U.S. Patent No. 10789648, wherein it would be obvious to one skilled in the art to omit, from the independent claims, one or more method step(s): generate/display time series of quotes, determine standard deviation, determine/transform/display z-score.  Applicant appears to be attempting to broaden the scope of the parent application/patent and capture scope which was forgone during prosecution of the parent application.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 10789648.
App. No. 17003189
USPN. 10346917
1
1, 2
3
1, 5
4
6
5
7
6
9

7
8
12
10
13
15
14, 20
16
19


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting over claim1-20 of U.S. Patent No. 10789648 (application no. 16430220) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claims are rejected over independent claims 1-20 of U.S. Patent No. 10789648, wherein it would be obvious to one skilled in the art to omit, from the independent claims, one or more method step(s): aggregating market information, determining/transforming adjusted z-score and determining a low quality trade.  Applicant appears to be attempting to broaden the scope of the parent application/patent and capture scope which was forgone during prosecution of the parent application.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 10789648.
App. No. 17003189
USPN. 10789648
1
1, 2
3
1, 3
4
4
5
5, 6
7
7
8
8
9
10
10
8, 9
11
11

12
13
13
14
14
15
15, 16
17
15, 17
18
18
19
19
20
20


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of evaluating the quality of an order (preamble) (financial instrument trade execution quality). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, evaluating quality of (stock market) order executions (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to displaying a calculated quality rating (stock market) trade/order execution, wherein evaluating order quality is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receive”, “display”, “receive”, “transmit”, “determine”, “display”, “analyze” and “display” recite functions of the evaluating the quality of stock market traders/orders are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step(s) of determine a performance price are also directed to an abstract idea because it is a mathematical concept.  
The intended purpose of independent claims 1, 8 and 15 appears to be displaying a stock trader (human user) with a quality rating order.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determine a performance price and analyze the quality of the order all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, memory, display and graphical user interface nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receive the order, receive real-time market information, transmit instructions, display the determined quality rating are directed to insignificant pre-solution activity (i.e. data gathering).  The step of and display the order is directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim 
The claims do not integrate the abstract idea into a practical application.  The generic memory, processor and interface are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 3-7, 10-14 and 17-20 the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claims 3, 10 and 17 further limit the abstract idea by transforming an adjusted z-score using standard deviation to a time weighted standard deviation (mathematical operation, a more detailed abstract idea remains an abstract idea).  Claims 4, 12, and 18 further limit the abstract idea by limiting the time weighted standard deviation based on highest bid, lowest ask or a mid-price (a more detailed abstract idea remains an abstract idea).  Claims 5, and14 further limits the abstract idea by limiting the adjusted zscore to at least one of a interval time weight average price or interval volume weighted average price or an arrival price or a price of execution or an average spread (a more detailed abstract idea remains an abstract idea).  Claims 6, 13 and 20 further limit the abstract idea by limiting the display of the zscore (text, visualization tool, standalone score or a plot) (a more detailed abstract idea remains an abstract idea, insignificant post-solution activity).  Claims 7 and 14 further limit the abstract idea by limiting the calculated standard deviation to between order placement to order execution or cancellation (a more detailed abstract idea remains an abstract idea).  Claim 9 and 19 further limit the abstract ide by limiting the adjusted zscore to at least one of a interval time weight average price or 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1, 3-8, 10-15 and 17-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not 
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 11, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al., U.S. Patent Publication No. 20120143742 in view of Shapiro et al., U.S. Patent Publication No. 20070271172 and further in view of Hansen et al., U.S. Patent Publication No. 20050234799.
 
	Regarding Claims 1, 8 and 15, Doherty et al. discloses a system and method comprising:
A processor and memory storing instructions that when executed by the processor cause the computer system (Figures 1, 9) to:
	Receive an order for one or more market instructions during a trading period via a graphical user interface on a graphical display (Figure 1, Element 115, 120; Figure 2, Element 205; Figure 7, Element 705; Paragraphs 25, 26);
Display order parameters on the graphical user interface on the graphical display, wherein the order parameters define the order for one or more market instruments (Figure 2, Element 205);

	Determine a ‘performance’ price for the one or market instruments to determine a quality rating of the order (Figure 1, Elements 130, 145; Figure 2, Elements 210, 215; Figure 5, Element 510; Abstract; Paragraphs 23, 27, 28, 33, 34; Table 1);
Display the determined quality rating via the graphical user interface and the performance price via the graphical user interface on the graphical display (e.g. scorecard; Paragraph 33, Figure 2, Element 210);
	Analyze the order quality of the order by at least comparing the displayed ‘performance’ price for the one or more market instruments OR displayed quality rating of the order to the market information for the one or more market instruments (Paragraphs 19, 23, 33; Figures 6-8); and
Display the order associated with a low-quality rating on the graphical display (Figures 6-8 – e.g. display scorecard, trading metric, alpha; categorize trades; Paragraphs 29, 32-34, 42-46).

While receiving/processing real-time market information/data (e.g. stock market feeds) is old and very well-known Doherty et al. does not expressly disclose real-time market information as claimed.

Shapiro et al., from the same field of trading/order execution, discloses a system and method comprising receive over a network real-time market information for the one or more market instruments via one or more market exchange platforms wherein the market information comprises at least price information (Paragraphs 13, 18, 104, 118, 137, 141).



While displaying data utilizing two axis is old and very well-known and readily achievable utilizing a plurality of commercial graphing/charting tools (e.g. Microsoft Excel), Doherty et al. does not expressly limit the display of the price and quality data to utilizing two axis as claimed.

Hansen et al., from the same field of endeavor of evaluating trade execution quality, discloses a system and method comprising: display the determined quality rating along a first axis via the graphical user interface and the performance price on a second axis via the graphical user interface on the graphical display (Figures 4-7; Paragraph 22). 

It would have been obvious to one skilled in the art that the system and method as disclosed by Doherty would have benefited from displaying price/quality information utilizing any of a plurality of well-known formats/layouts including by not limited to two axis displaying price vs. quality in view of the disclosure of Hansen et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

	
Regarding Claims 3, 10, 11 and 17, Doherty et al does not disclose an adjusted z-score or standard deviation as claimed.

Shapiro et al., from the same field of endeavor of evaluating execution quality, discloses a system and method further comprising:
Determining an expected standard deviation of a price of an order execution using N trades (Paragraph 121); 
Determining a time weighted standard deviation using time weight quote information (Paragraph 121);
wherein the market information is a combination of real-time and historic marketing information and wherein the market information comprises (Paragraphs 13, 18, 104, 118, 137, 141).

Official notice is taken that z-scores are old, well-known, widely used and easily calculated statistical measures commonly used to describe time-series data, wherein an z-score is defined as a numerical measurement of a value’s relationship to the mean of a group (identical to a mean score) wherein positive and negative z-scores reveal the number of standard deviations (another well-known 
The Z-score is more commonly known as the Altman Z-score. Edward Altman, a professor at New York University, developed and introduced the Z-score formula in the late 1960s.  The Z-score formula Altman developed ended up providing investors with an idea of the overall financial health of a company.
Support for this well-known fact can be found in at least Bulan, U.S. Patent Publication No. 2003/018771 (Paragraph 26) or Rotondo, U.S. Patent Publication No. 2005/0091148 (Abstract; Paragraphs 33, 56, 58; Claims 12, 22).

It would have been obvious to one skilled in the art that the method as disclosed by Doherty et al. would have benefited from calculating and displaying any of a plurality of well-known and/or widely used statistical metrics including but not limited to z-scores/adjusted z-scores in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 6, 13 and 20, Doherty et al. discloses a system and method displaying a plurality of trade quality metrics via a graphical user interface as a text overlay OR a visualization tool OR a standalone score OR a plot



Doherty et al. does not disclose displaying a z-score as claimed, however z-scores as well-known statistical metrics as discussed above.

It is noted that the specific data displayed merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data displayed.  Further, the structural elements remain the same regardless of the specific data displayed.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623